 METROPOLITAN LIFE INSURANCE COMPANYV. THE REMEDY657Having found and concluded that the Respondent Employer rendered unlawfulaid and assistance to the RHA,and has thereby interefered with, restrained, andcoerced employees who were members of the RHA, I shall recommend that it ceaseand desist therefrom or in any like or related manner unlawfully interfering with,restrain,or coerce its employees.Although it has been generally established on the record that the RHA is nownonexistent,I shall nonetheless recommend that the Respondent Employer affirma-tively withdraw and withhold all recognition it has granted the RHA or any otherlabor organization as representative of its employees,other than those employees ofAlton Co.,until such time as a representative has been chosen in an appropriatebargaining unit pursuant to a Board-conducted election.As the SIUhas beenfound to be properly certified as the representative of Alton's employees, I shall notrequire Respondent Employer to withdraw and withhold recognition of it pendingany future determination by the Board of the representative status ofallRespond-ent Employer's employees.[Recommended Order omitted from publication.]Metropolitan Life Insurance CompanyandInsurance WorkersInternational Union,AFL-CIO.Case No. 13-CA-6511. Decem-ber 29, 1964DECISION AND ORDEROn October 2, 1964, Trial Examiner Sidney D. Goldberg issued hisDecision in the above-entitled proceeding, finding that the Respond-ent had engaged in and was engaging in certain unfair labor' prac-tices and recommending that it cease and desist therefrom. and takecertain affirmative action, as set forth in the attached Trial Exam-iner's Decision.Thereafter, Respondent filed exceptions to the TrialExaminer's Decision and Recommended Order.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman McCulloch and Mem-bers Fanning and Brown].The Board has considered the Trial Examiner's Decision and theentire record in this case, including the exceptions of the Respond-ent, and hereby adopts the findings, conclusions, and recommenda-tions of the Trial Examiner.ORDERPursuant to Section 10(c) of the National Labor Relations Act, asamended, the National Labor Relations Board hereby adopts as itsOrder the Order recommended by the Trial Examiner, and orders thatthe Respondent, its officers, agents, successors, and assigns, shall takethe action set forth in the Trial Examiner's Recommended Order.150 NLRB No. 59. 658DECISIONS,OF NATIONAL? LABOR'RELATIONS BOARDTRIAL EXAMINER'S DECISIONIn this proceeding,pursuant to Section 10(b) of the National Labor RelationsAct, as amended,herein called the Act, the complaint 1 alleges, in substance, that:(1)All insurance consultants,canvassing agents— and regular and office accountagents of the Respondent in its district office in Joliet,Illinois,with specified excep-tions, constitute an appropriate unit for purposes of collective bargaining within themeaning of Section 9(b) of the Act. ,-1.(2)On or about May 1, 1964, the employees of the Respondent in said unit, in asecret election,designated and selected Insurance Workers International Union, AFL-CIO, herein called the Union, as their representative for purposes of collective bar-gaining with the Respondent and on or about May 11, 1964, the Regional Director ofRegion 13,certified the Union as the_representative, of the employees in said unit andthe Union continues to be such representative.,(3)On or about May 14,1964,and continuing thereafter,the Union has requestedthe Respondent to bargain collectively with it, as the exclusive collective-bargainingrepresentative of all the employeesin saidunit, but on or about May 21, 1964, theRespondent refused,and at all times thereafter continues to refuse,to recognize orbargain collectively with the Union as the exclusive collective-bargaining represen-tative of all the employees in said unit.(4) By such conduct,the Respondent has engaged in and is engaging in unfairlabor practices within the meaning of Section 8(a)(5) and(1) and Section 2(6) and(7) of the Act.Respondent's answer, by failing to deny, admitted the jurisdictional and proce-dural allegations of the complaint and the status of the Union as a labor organiza-tion.The answer admits that:A secret ballot election was conducted in the unit setforth in the complaint;theUnion received a majority of the ballots at saidelection; the Regional Director certified'the Union as the'bargaining representativeof the employees in said unit;the Union has requested the Respondent to bargainwith it as the exclusive collective-bargaining representative of the empoyees in saidunit;and the Respondent has refused to do so. The answer denied all other allega-tidns of the complaint,including those relating to the appropriateness-of the bargain-ing unit,the status of the Union as exclusive representative of all employees in saidunit and the commission by the Respondent of any unfair labor practices withinthe meaning of the Act.As affirmative defenses,the Respondent alleged that: (1)the unit does not constitute a unit appropriate for collective-bargaining purposeswithin the meaning of Section 9(b) of the Act;and (2)the, Board violated Section9(c)(5) of the Act in determining that the unit was appropriate for collective-bargaining purposes by giving controlling effect to the extent to which the employeeshad organized.On August 10, 1964,the General'Counsel filed and served a motion forjudgmenton the pleadings.In support thereof he contended that:(1) the Respondent's answeradmitted all the material allegations of the complaint;(2) the affirmative defensespleaded by the Respondent have been raised and litigated in the underlying repre-sentation proceeding,2and Respondent may not raise these'issues in this complaintproceeding before the Trial Examiner,who is bound by the Board's decision; and(3) the allegations of the complaint must be found to' be true and the Trial Exam-iner should make findings of fact and conclusions of law based thereon.The motion was referred,by the Regional Director,to Trial Examiner Sidney D.Goldberg.On August 14, 1964,I issued and caused to be served upon all the parties,an order directing the Respondent to show cause, on or before August 28,. 1964, whyan order should not be made herein:(1) vacating the notice of hearing for failureof the pleadings to raise any issue of fact;(2) setting a date for submission of briefs;and (3)deeming this proceeding submitted for decision on the pleadings and briefs.The order also directed Respondent to set forth the evidence,if any, newly discov-ered or not available at the time of the representation proceeding, which it wouldoffer at any hearing held in this complaint proceeding..In answer to the order to show cause,the Charging Party joined in the motion ofthe General Counsel and the General Counsel'filed no additional return.Respond-ent, on August 21, 1964, filed a statement in opposition to motion of General Coun-sel for judgment on the pleadings and cross-motion for judgment on the pleadings,from which it appeared that Respondent relied,for its defense herein,on the recordinCase No. 13-RC-9960 and that its cross-motion for dismissal of the complaintand revocation of the certification was based upon its contentions that:(1) The Boardi Issued July 24, 1964, on a charge filed June 18, 1964.813-RC-9960. METROPOLITAN LIFE' INSURANCE COMPANY659acted arbitrarily and capriciously in determining a bargaining unit inappropriateunder Section 9 of the Act; (2) the Board's unit determination was controlled, inviolationof'Section9(c)(5) of the Act, by the extent to which the employees hadorganized;and (3) the Board's inclusionof insuranceconsultants in a unitof debitagents was arbitrary and capriciou's because, as the evidence in the representationemployees.It appearing, therefore, that there were no issues of fact herein requiring a hear-ing before a Trial Examiner for the purpose of issuing a Decision, on September 10,1964, I ,issued an order vacating the notice of hearing and directing that this case bedeemed subliiitte'd-for'decision on'the pleadiiigs;'the motion papers, and the record inCase No. 13-RC-9960.'Rulings on MotionsTwo issues are, raised by Respondent's answer inthis case: (i) whether the unitdescribed in the complaint, for the employees in which the Union has been certifiedas the collective-bargaining representative,isanappropriate unit for such purposeswithin the meaning of Section 9(b) of the Act and (ii) whether the Board, in deter-mining that said unit was appropriate, for collective-bargaining purposes, violatedSection -9(c) (5) 'by, giving controlling"effect to the extent to which the employees hadorganized.' U) . , .,The appropriateness of the unit was litigated by the parties and decided by theBoard 'in 'the underlying, representation proceeding and may not be relitigated-absent newly discovered evidence-inthis one.A's the Supreme Court stated, inPittsburgh PlateGlassCo. 'v. N.L.R.B.(313 U.S.' 146 at 148) : "The unit proceed-ing and this complaint on unfair 'labor practices are really one."Accordingly, thedecision of the Board, which is' binding upon me;'is dispositive of this question.3The affirmative defense that the Board, in determining that the unit was appro-priate for collective-bargaining purposes, gave controlling effect to the extent oforganization is raised, of course, for the first time'ih this'proceeding,4 but Respond-ent did not propose, in its return to the. order, to, show cause in this case, to offer evi-dence in support of this defense.5 ,It is apparent' from' the foregoing-and alfbp rfies, by'their motions for judgmenton the pleadings, concede-that there are no factual issues litigable before me andthat the legal issue h'as been decided by the Board:Accordingly, the General Coun-sel'smotion is granted, and, on the basis of "the- entire record herein, including therepresentation, case, I make the followings','.FINDINGS OF FACT1.JURISDICTIONRespondent,a New York corporationhaving its principal office in the city andState of New'York andoffices in the States of Illinois,Ohio,and many other States,is engaged',at said offices,in selling and"issuing life,industrial, and personal healthinsurance policies. It has in effect more'than 44 million policies of insurance havinga facevalue of more 'than$94 billion;including,policies in effect in the State' ofIllinois valued at more than$4 millionfrom whichitannually derives revenues inexcess of $50,000.During the calendar year 1963 Respondent received, at its office atJoliet,Illinois, premiums in excess,of ,$500,000 from policyholders outside the Stateof Illinois;and, paid dlitmore than' $50;000 to claimants outside the State of Illinois.SMetropolitan Life Insurance Company,' 141NLRB337, enfd. 328 F. 2d 820Metropolitan Life Insurance Company,141NLRB 1074,enfd. 330 F. 2d 62(C.A. 6) ;Esquire, Inc.,109 NLRB 530,538-539; enfd.222 F.'2d `253(C.A. 7).4Respondent stipulated,as the record In Case No. 13-RC-9960, the record in Case No. 13-RC-9051 in which the Board(144 NLRB'149),modifying the Decision of the Regional Di-rector,,held that a.unit, limited to, certain of respondent's employees within the cityiofIncludingWill Countyin which Joliet,is located-was not required.In that case respond-ent, in addition to questioning the appropriateness of the unit because it contained"consultants"as well=as "debit agents:!,and, others,asked that the petition be dismissedbecause "the petition wa&basGd,sole)y on the union's extent of organization."In that.case,the union was certified and,iupon respondent:s admitted refusal to,bargain, the Board.heldthat respondent,violated Section 8(a) (5) (146.NLRB 972),.,s The contention may,, have been introduced-into this,proceeding at this time so that,at some later' date,a court. of aljpgals, may,be requested so to,conclude(seeMetropolitanLife Insurance Company v.N.L.R.B.,327 F.2d 906(C.A. 1), setting aside 142 NLRB 491). 660DECISIONS OF NATIONAL LABOR RELATIONS BOARDII. THE LABOR ORGANIZATION INVOLVEDThe Unionis and,at all times material herein, was a labor organization.III.THE UNFAIR LABOR PRACTICEA. Therepresentation proceeding1.The unitAll MetropolitanInsurance consultants and all canvassing agents, and regular andoffice account agentsof theRespondent at the Joliet districtoffice locatedat Joliet,Illinois,excluding retiredagents,managers,assistantmanagers,cashiers,clericalemployees,secretaries,professional employees,guards, watchmen,and supervisorsas defined in the Act,constitute a unitappropriatefor the purposeof collectivebargainingwith Respondent within themeaning of Section 9(b) of the Act.2.The certificationOn or about May 1, 1964, a majority of the employees of Respondent in the unitdescribed above, by a secret ballot election conducted under the supervision of theRegional Director for Region 13 of the National Labor Relations Board, desig-nated and selected the Union as their representative for the purposes of collectivebargaining with Respondent.On or about May 11, 1964, said Regional Directorcertified the Union as the exclusive collective-bargaining representative of the employ-ees 'in said unit.The Union is, and at all times since May 11, 1964, has been, therepresentative for the purpose of collective bargaining with respect to rates of pay,wages, hours of empoyment,and other terms and conditions of employment of theemployees in the unit described above.3.The request to bargain and Respondent's refusalOn or about May 14, 1964, and continuing to date, the Union has requested, andis requesting, Respondent to bargain collectively with it as the exclusive collective-bargaining representative of all the employees of Respondent in the unit describedabove.On or about May 21, 1964, Respondent refused,and at all times thereaftercontinues to refuse, to bargain collectively with the Union as the exclusive collective-bargaining representative of all the employees in the unit described above in thaton or about May 21, 1964,and at all times since,Respondent has refused,and con-tinues to refuse, to meet, negotiate, or discuss with the Union matters with respectto rates of pay, wages, hours, and other terms and.conditions of employment.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondent set forth in section III, above,occurring in connectionwith its operations set forth in section I, above,have a close,intimate,and substantialrelation to trade, traffic,and commerce among the several States,and tend to lead tolabor disputes burdening and obstructing commerce and the free flow of commerce.V. THE REMEDYHaving found that Respondent has engaged in and is engaging in certain unfairlabor practices, I shall recommend that it cease and desist therefrom and take affirma-tive action designed to effectuate the policies of the Act.Upon the foregoing findings of fact and the entire record in this case, includingthe representation proceeding, I reach the following:CONCLUSIONS OF LAW1.Respondent is an employer engaged in commerce within the meaning of Sec-tion 2(6) and(7) of the Act.2.The Unionisa labor organization within the meaning of Section 2(5) of theAct.3.AllMetropolitanInsurance consultants and all canvassing agents, and regularand office account agents of the Respondent at the Joliet district office located atJoliet, Illinois, excluding retired agents,managers,assistant managers,cashiers,cleri-cal employees,secretaries,professional employees,'guards,watchmen,and super-visors as defined in the Act, constitute a unit appropriate for the purposes of col-lective bargaining within the meaning of Section 9(b) of the Act. METROPOLITAN LIFE INSURANCE COMPANY'6614.By refusing to bargain collectively with the Union as the exclusive representa-tive of the employees in the appropriate unit, on May 21, 1964, and thereafter, theRespondent has engaged in and is engaging in unfair labor practices within the mean-ing of Section 8 (a) (5) and (1) of the Act.5.The aforesaid unfair labor practices affect commerce within the meaning ofSection 2(6) and (7) of the Act.RECOMMENDED ORDERUpon the foregoing findings of fact and conclusions of law, and upon the entirerecord in this case and in the representation proceeding, it is recommended thatRespondent,Metropolitan Life Insurance Company, its officers, agents, successors,and assigns, shall:1.Cease and desist from:(a)Refusing to bargain collectively with Insurance Workers International Union,AFL-CIO, as the exclusive bargaining representative of its employees in the followingunit:AllMetropolitan Insurance consultants and all canvassing agents, and regular andoffice account agents at the Joliet district office located at Joliet, Illinois, excludingretired agents, managers, assistant managers, cashiers, clerical employees, secretaries,professional employees, guards, watchmen, and supervisors as defined in the Act.(b) Interfering with the efforts of Insurance Workers International Union, AFL-CIO, to negotiate for or represent- the employees in the said appropriate unit as theirexclusive bargaining agent.2.Take the following affirmative action to effectuate the policies of the Act:(a)Upon request, bargain collectively with InsuranceWorkers InternationalUnion, AFL-CIO, as the exclusive representative of all the employees in the appro-priate unit described above, with respect to rates of pay, wages, hours of employment,and other conditions of employment, and, if an agreement is reached, embody it in asigned contract.(b) Post at its district office located at Joliet, Illinois, copies of the attachednoticemarked "Appendix." 6Copies of the said notice, to be furnished by theRegional Director for Region 13, shall, after being duly signed by Respondent'srepresentative, be posted by it immediately upon receipt thereof and be maintainedby it for 60 consecutive days thereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable steps shall be takenby the Respondent to insure that said notices are not altered, defaced, or covered byany other material.(c)Notify the Regional Director for Region 13, in writing, within 20 days fromthe receipt of this Decision and Recommended Order, what steps the Respondent hastaken to comply herewith?6 In the event that this Recommended Order Is adopted by the Board, the words "aDecision and Order" shall be substituted for the words "the Recommended Order of aTrial Examiner" in the notice. In the further event that the Board's Order is enforcedby a decree of the United States Court of Appeals, the words "a Decree of the UnitedStates Court of Appeals, Enforcing an Order" shall be substituted for the words "aDecision and Order."7 In the event that this Recommended Order Is adopted by the Board, this provision shallbe modified to read: "Notify said Regional Director, in writing, within 10 days from thedate of this Order, what steps the Respondent has taken to comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tions Act, we hereby notify our employees that:WE WILL bargain collectively, upon request, with Insurance Workers Inter-national Union, AFL-CIO, as the exclusive bargaining representative of all em-ployees in the bargaining unit described below concerning rates of pay, wages,hours of employment, and other conditions of employment and, if an understand-ing is reached, embody it in a signed agreement.The bargaining unit is:All Metropolitan Insurance consultants and all canvassing agents, and regu-lar and office account agents of the Employer at the Joliet district office 662DECISIONS OF NATIONAL LABOR RELATIONS BOARDlocated at Joliet,Illinois, excluding retired agents,managers, assistant man-agers, cashiers,clerical employees,guards, watchmen,,and supervisors asdefined inthe Act.WE WILLNOT refuse to bargaincollectivelyas aforesaid,nor will we, in anylike or related manner, interferewith,restrain,or coerce our employees in theexercise of the right to bargaincollectively through the said Union.METROPOLITAN LIFE INSURANCE COMPANY,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)Thisnotice must remain posted for 60 consecutivedays from the dateof posting,and must not be altered,defaced, or covered by any other material.Employees may communicatedirectly with the Board's RegionalOffice, 881 U.S.Courthouseand Federal OfficeBuilding, 219SouthDearborn Street, Chicago,Illinois,Telephone No. 828-7572, if they haveany question concerning this notice or com-pliance with its provisions.KitManufacturing Company, Inc.andSheetMetalWorkers'International Association,Local Union 213, AFL-CIO.CaseNo. 19-CA-2754.December 29, 196.EDECISION AND ORDEROn July 16, 1964, Trial Examiner Irving Rogosin issued his Deci-sion in the above-entitled proceeding, finding that the Respondenthad engaged in and was engaging in certain unfair labor practiceswithin the meaning of the National Labor Relations Act, and recom-mending that it cease and desist therefrom and take certain affirma-tive action, as set forth in the attached Trial Examiner's Decision.Thereafter, the Respondent filed exceptions to the Trial Examiner'sDecision.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman McCulloch and Mem-bers Fanning and Brown].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the TrialExaminer's Decision, the exceptions, and the entire record in the case,and hereby adopts 1 the findings, conclusions, and recommendationsof the Trial Examiner 21In adopting the Trial Examiner'sDecision,we reject Respondent's contention that itmay insist upon a contractualclausegranting it use ofthe union label, andwe conclude,in agreement with the Trial Examiner,that thisdemand Isnot a mandatory subject ofbargaining because Its relation to wages, hours,or other terms or conditionsof employ-ment is at best remote and speculative.SeeDetroit Resilient Floor Decorators LocalUnion No. f265,of the United Brotherhood of Carpenters and JoinersofAmerica,AFL-CIO (Mill Floor Covering,Inc.),136 NLRB 769.As Respondent has been found in violation of Section 8(a)(1), (3),and (5) of theAct in other cases,we adopt the Trial Examiner'sRecommended broad 8(a) (1) Order.2Member Brown concurs In the result.150 NLRB No. 62.